FILE
       IN CLERKS OFFICE         .
. . . . . CCIURt 8TA1E Of*SIINGRIN
     DATE      APR ~ 5 2013

~_r$
       IN THE SUPREME COURT OF THE STATE OF WASHINGTON




  In the Matter of Recall Charges           )     No. 88005-1
  Against City of Pacific Mayor             )
                                            )     EnBanc
  CYSUN.                                    )
                                            )     Filed          .APR 2 5 2013


            C. JOHNSON, J.-The elected official in this recall petition is Mayor Cy

  Sun of the city of Pacific, a small town located in both King and Pierce Counties.

  Less than one year after Sun took office, Donald Thomson started this recall

  petition alleging numerous acts of misfeasance and malfeasance, and violation of

  the oath of office. The superior court found two charges adequate for submission to

  the voters, namely, that Sun attempted to use the city police department as his own

  personal police force and that Sun's actions jeopardized the city's liability

  insurance coverage. Sun now appeals the superior court order finding these charges

  sufficient. Also at issue is Thomson's cross appeal asking the court to reinstate

   several charges that the superior court found insufficient. For the reasons that

   follow, we affirm the trial court in all respects.
No. 88005-1


                                FACTS AND PROCEDURAL HISTORY

      Sun ran as a write-in candidate for mayor. He won the election on November

8, 2011, and took office shortly thereafter. He ran on a platform pledging to rid the

city of corruption and patronage, and his term has been a controversial one.

      Many of the complaints against Sun evolve out of his allegedly abusive and

hostile treatment of city employees, which resulted in multiple vacancies in key

city positions and allegedly inhibited the proper functioning of the city's

government. Of eight key department head positions, five were vacant when the

recall petition was filed. One department head resigned before Sun took office

because Sun had repeatedly threatened to fire him during the campaign. Two

others resigned, citing Sun's abusive and hostile manner of running the city, and

two more were fired, one after she had filed a whistleblower complaint. The record

also contains allegations that Sun signed off on building permits without the

qualifications or authority to do so and destroyed numerous public documents.

Police investigated the destruction of public documents, and Sun attempted to enter

the crime scene and was arrested. He tried to fire the arresting officers. During the

Loudermil/ 1 hearings required for these police officers as well as other terminated



          1
              Cleveland Bd. o.fEduc. v. Loudermill, 470 U.S. 532, 105 S. Ct. 1487,84 L. Ed. 2d 494
(1985).


                                                    2
No. 88005-1


city employees, Sun allegedly abused the process and repeatedly refused to let

employees present their cases.

      On August 23, 2012, Thomson filed the statement of charges against Sun

with the King County Elections Division. The King County prosecutor filed a

petition on September 6, 2012, to determine the sufficiency of the charges. Of the

numerous charges levied against Sun, the superior court found only two adequate

for submission to the voters:

      [Whether] Mayor Sun committed misfeasance in office, malfeasance
      in office and/or violated his oath of office by:
      ( 1) Directing Pacific police department officers to operate as his
           personal police force in conducting a criminal investigation into
           the identity of those responsible for distributing negative
           information and allegations about him concerning his Echo,
           Oregon property, which is outside of their jurisdiction; [and]
      (2) Jeopardizing the City's liability insurance coverage by not filling
           vacant department heads.

Clerk's Papers (CP) at 416.

      Sun timely appealed this decision, arguing that these charges were neither

factually nor legally sufficient to support a recall charge. Thomson sought to cross

appeal, which Sun argued was untimely. In February 2013, we decided the

timeliness issue, as well as several other procedural motions. We found Thomson's

cross appeal to be timely and struck several declarations from both parties because

they discussed developments that occurred after the superior court's order, which



                                          3
No. 88005-1


are not relevant to our review of the trial court's decision. We now address the

substantive merits of both appeals.

                                      ANALYSIS

         a. Standard ofReview

      Elected officials in Washington may be recalled for malfeasance,

misfeasance, or violation of the oath of office. CONST. art. I, §§ 33-34; RCW

29 A.5 6.110. "Misfeasance" and "malfeasance" are "any wrongful conduct that

affects, interrupts, or interferes with the performance of official duty." RCW

29A.56.110(1). Further, "misfeasance" is the "the performance of a duty in an

improper manner," and "malfeasance" is the "commission of an unlawful act."

RCW 29 A. 56. 11 0( 1)(a), (b). "Violation of the oath of office" is "the neglect or

]mowing failure ... to perform faithfully a duty imposed by law." RCW

29A.56. 11 0(2).

      Although the court does not evaluate the truthfulness or falsity of the

allegations, it stands as a gatekeeper to ensure that elected officials are not subject

to recall for frivolous reasons. This requires the court to determine that the recall

petitioner "ha[s] knowledge" ofthe acts complained of, RCW 29A.56.110, and that

the allegations are both factually and legally sufficient. Factual sufficiency requires

that the petition "give a detailed description including the approximate date,



                                            4
No. 88005-1


location, and nature of each act" that, if accepted as true, would constitute a prima

facie case of misfeasance, malfeasance, or the violation of the oath of office. RCW

29A.56.110. Legal sufficiency requires that the petition state, with specificity,

substantial conduct clearly amounting to misfeasance, malfeasance, or violation of

the oath of office. If recall is sought for acts falling within the elected official's

discretion, the official must have acted with a manifest abuse of discretion. In re

Recall of Bolt, No. 88227-4,2013 WL 1286213 (Wash. Mar. 28, 2012).

          b. Knowledge

       Throughout his briefing, Sun challenges Thomson's knowledge of the facts

upon which the recall petition is based. We have little case law on the issue of what

exactly constitutes sufficient knowledge, though the governing statute specifies

"knowledge," not necessarily firsthand knowledge. RCW 29A.56.110. In West, we

expressed concern that the recall petitioner had simply read in the newspaper about

the mayor's alleged quid pro quo offer to a young person, and we refrained from

"establish[ing] that media articles, categorically, may form a sufficient basis for the

personal knowledge" required. In re Recall of West, 155 Wn.2d 659, 666 n.3, 121

P.3d 1190 n.3 (2005). However, we allowed the charge to go forward because the

trial court had found that the mayor essentially admitted to the conversations and

because the mayor did not contest that finding on appeal.



                                             5
No. 88005-1


      Although it does not appear that Thomson worked for the city or witnessed

any of the alleged misconduct (he appears to be the chair of a committee to recall

the mayor), we find that Thomson had sufficient knowledge. The petition

contained numerous declarations from individuals who witnessed firsthand the

alleged conduct, as well as numerous exhibits in the form of e-mails, letters, and

other documents. Moreover, many of these facts were also reported in the media,

and Sun bragged of others (i.e., vacant department positions) in his personal

newsletter. The petition identifies the people who were involved, and they have

submitted sworn documents discussing the alleged facts. This is a sufficient

showing ofknowledge ofthe facts to satisfy RCW 29A.56.110.

          c. Counts the Trial Court Found Adequate To Submit to the Voters

      Count 1:

      Directing Pacific police department officers to operate as his personal police
      force in conducting a criminal investigation into the identity of those
      responsible for distributing negative information and allegations about him
      concerning his Echo, Oregon property, which is outside of their jurisdiction.

      The basis for count 1 takes root with an April 2012 pamphlet entitled, "Who

is the Real Cy Sun?" CP at 132. The pamphlet was circulated by an unknown

person or persons and drew attention to allegedly false statements by Sun,

including that he was a personal physician to Henry Kissinger and President

Eisenhower, that he owned a 700 acre ranch in Echo, Oregon, and that he was a

                                          6
No. 88005-1


nuclear physicist. Much of the pamphlet relates to the ranch in Oregon, stating that

the parcel was only 20 acres with a value of roughly $11,000 and that dead

chickens and peacocks were visible on the property. Shortly after the pamphlet was

circulated, Sun sent a letter to the acting chief of police demanding an investigation

into who created this pamphlet. Thomson argues that the letter demands that police

conduct an extrajurisdictional investigation in Oregon and that Sun was trying to

use the police department as his own personal police force. Sun counters that the

letter simply demands an investigation into the possibility that city resources were

used in compiling the pamphlet, which would be a misuse of city resources

requiring the mayor to investigate.

      Far from inquiring into another person's possible misuse of city resources,

Sun himself sought to misuse city resources by demanding that police investigate

his opponents' concerns and his own personal concerns. The role of local police is

to serve the city, not to investigate the Umatilla County sheriffs department and

conduct polygraphs of the mayor's opponents, especially as there appears to be no

basis for his suspicion that city resources were used to create the pamphlet.

Accordingly, this charge is factually sufficient.

       Similarly, this charge is also legally sufficient. As discussed above, Sun's

demand was improper and exceeded his authority as mayor. Sun's demand that



                                           7
No. 88005-1


police investigate the pamphlet is not only a misuse of city resources, but also an

improper interference with the police officers' official duties. This improper

interference falls within the definition of misfeasance, malfeasance, or violation of

the oath of office. Thus, we affirm the trial court and find this charge factually and

legally sufficient.

       Count 2:

       Jeopardizing the City's liability insurance coverage by not filling vacant
       department head positions.

       Count 2 also relies on a letter as its basis. This letter is from the Cities

Insurance Association of Washington (ClAW) and indicates the ClAW's intent to

cancel Pacific's insurance coverage on December 31, 2012.Z The letter states that

coverage "will be cancelled" due to "vacancy in several key City staff positions,"

which "could lead to litigation." CP at 237. The CIAW was also concerned about

"other actions that could lead to litigation and appear to have been entirely

avoidable." CP at 237. Although it did not rule out reconsidering its decision, the

CIAW felt cancellation was necessary to protect itself. The parties do not dispute

that at least five of the eight key department head positions were vacant when the


       2
         The ballot synopsis uses the word "jeopardizing" insurance coverage, and Sun uses this
language to argue that some possible, future harm should not be enough to support a recall
charge. However, the language of the letter shows that the CIA W had already decided to
terminate its.coverage.


                                               8
No. 88005-1


CIAW sent its letter. Thomson alleges that Sun's wrongful and improper conduct

caused these vacancies and increased the likelihood of the city's liability, while

Sun counters that the city council was equally if not more at fault in creating the

vacancies.

      During his campaign, Sun repeatedly threatened to fire one of the

department heads, Jay Bennett. Therefore, once Sun was elected, but before he

took office, Bennett resigned. Sun fired another department head on February 7,

2012, although the record is not clear as to why. A third department head, Jim

Morgan, states in a declaration that in one of his first meetings with the mayor, Sun

verbally abused him. This pattern of verbal harassment and aggressiveness

continued and, ultimately, the stress forced Morgan to resign. On April13, 2012,

Finance Director Maria Pierce resigned for similar reasons.

      Perhaps the most egregious allegations surrounding the vacancies involve

Jane Montgomery, the city clerk/personnel manager. Her declaration states that

Howard Erickson, who was not a city employee, came to the city hall on multiple

occasions threatening to get her fired and using defamatory language directed at

her. The mayor, apparently a friend of Erickson's, promised to intervene on

Montgomery's behalf, but as the situation escalated, Montgomery sought a

protective order. In the meantime, however, Sun hired Erickson as a city building



                                           9
No. 88005-1


official/code enforcement officer, a hiring that violated collective bargaining

agreements. Erickson and Sun then allegedly commenced signing off on building

permits, despite the fact that neither was qualified to do so.

      On June 8, 2012, Montgomery filed a whistleblower complaint regarding

these and other incidents. Despite receiving advice from the city attorney that

firing Montgomery would be illegal and could be tortious, Sun, that same day or

shortly thereafter, told Montgomery that she was terminated. He also had staff

members place a padlock on her office door so that she could not enter. In the

weeks that followed, it appears that Montgomery attempted to work and Sun

attempted to keep her from working, even terminating her e-mail access. Police

were repeatedly involved, as were attorneys for Montgomery and the city.

Ultimately, Sun terminated Montgomery by letter on July 23, roughly three weeks

after the CIAW notified the city of its intent to cancel its insurance coverage.

During this time, it also appears a union grievance was filed against Sun for

creating a hostile work environment.

       These allegations suggest that at the time the CIAW decided to withdraw

coverage, not only were there several key vacancies but whistleblower protection

statutes were being violated, unqualified personnel were issuing building permits,

and union grievances were being filed. All of these factors could increase the



                                           10
No. 88005-1


potential liability of the city. If true, the voters could likely also infer that Sun's

improper actions caused this situation and that these facts were what caused the

CIA W to withdraw coverage. Sun attempts to shift the blame by pointing to the

city council's stonewalling as the reason why positions have not been filled, while

also pointing out that the CIAW' s letter does not blame the mayor as the sole

cause. The mayor's focus on causation, however, is misguided as that issue is an

inference best resolved by the voters. Thus, we find this charge factually sufficient.

       '!11 e also find this charge legally sufficient. If we assume the veracity of the

allegations, Sun's actions, at the very least, impeded Montgomery's ability to

perform her official duties. If he retaliated against her for filing a whistleblower

complaint, he likely violated the law3 and, given the advice he received from the

city attorney, Sun knew he was violating the law. Sun argues that these decisions

involved the exercise of discretion and that he cannot be recalled for exercising his

discretion. Where a recall petition seeks to recall an elected official for a

discretionary act, the official must have exercised his or her discretion in a

manifestly unreasonable manner. Thomson adequately alleges that Sun unilaterally

mistreated employees, refused to follow required procedures, and violated union


       3
         See RCW 42.41.040 (prohibiting retaliatory action against a local government employee
who files a whistleblower complaint).



                                              11
No. 88005-1


contracts. If the voters believe these allegations to be true, the allegations show that

Sun exercised his discretion in a manifestly unreasonable manner.

           d. Counts the Trial Court Dismissed

                  i. Impeding the Proper Functioning of the Government4

       This count, which the trial court dismissed, is based on many of the same

facts as count 2, including creating a hostile work environment and depleting

departments of key personnel, as well as additional facts regarding improperly

appointing Howard Erickson as building inspector and interfering with another

employee's job performance. Thomson also goes into a lengthy discussion of the

alleged harassment of Jane Montgomery that ultimately led to her termination and

the subsequent lawsuit. These allegations, however, fail to address the crux of this

specific recall charge: that the proper functioning of city departments was

impeded. Other than conclusory statements that the proper function of the city was

impeded, Thomson never provides concrete examples beyond what is already

covered by count 2. Absent a separate basis as to how the functioning of the

government was impeded, we are left with the same bundle of allegations as in


       4
          Under this heading, Thomson lumps together several of the charges initially considered
by the trial court, including that Sun "created a hostile work environment for employees ... ;
verbally harassed and retaliated against employees; ... depleted departments of key employees
and did not replace them; improperly appointed Howard Erickson as Building Inspector; [and]
interfered with Associate Planner Paula Wiech's performance of her duties." Br. ofResp't/Cross-
Appellant at 3 8.


                                               12
No. 88005-1


count 2. The voters will have their say as to whether Sun engaged in misfeasance,

malfeasance, or violation of the oath of office for these factual allegations. We

need not allow the voters two bites at the same apple. Thus, we find this charge

redundant as to count 2 and affirm the trial court's dismissal.

                ii. Valentine Road Project

      These allegations relate to an interlocal agreement between the cities of

Pacific and Sumner for road improvements that were to be funded by the

Washington State Department of Commerce. In April 2012, both the Department

of Commerce and the city of Sumner were concerned that vacancies of key

personnel made it impossible for Pacific to continue as the lead entity, and there

were concerns about a loss of funding. As a result, Pacific and Sumner entered into

a new agreement whereby Sumner took over as the lead agency. This new

agreement appears to have resolved the issue.

       These allegations also appear factually and legally insufficient. Although the

allegations follow a similar argument as count 2, there appears to have been no

imminent loss of funding, whereas with count 2 the CIAW actually terminated its

coverage. Moreover, it is unclear whether the vacancies upon which Thomson

relies are department heads or other city personnel. Further, the issue arose in

April, several months before the city's alleged dysfunction reached its peak. Thus,



                                           13
No. 88005-1


all of the factual .allegations regarding Sun terminating Montgomery, attempting to

terminate police officers, and being arrested himself are not relevant to the charge.

Because the factual underpinnings of this charge are vague and the issue was

apparently resolved by the time the recall petition was filed, this charge is neither

factually nor legally sufficient, and we affirm the trial court on this issue.

                                     CONCLUSION

      We affirm the trial court in all respects. Counts 1 and 2 are both factually

and legally sufficient. We also affirm the trial court with regard to Thomson's

cross appeal, holding that those charges are not factually or legally sufficient.




                                            14
No. 88005-1




WE CONCUR:




                   0~r9
                   fftt-;:}
                    .,




              15